Per Curiam.

Memorandum The Office of Price Administra-
tion certificate relating to eviction was issued under paragraph (1) of subdivision (b) of section 6 of the Bent Begulation for Housing in the New York City Defense-Bental Area (10 Federal Begister 11668) for the purpose of permitting demolition of the premises in question “ so that the housing .project known as Concord Village may be constructed.” The certificate permitted the landlord to proceed under local law. The tenant, if she felt aggrieved by the certificate issued by the Office of Price Administration, should have requested a review by that office. (New York City Housing Authority v. Awant, 183 Misc. 823; Parker v. Fleming, 329 U. S. 531.) In' view of the documentary evidence, the warrant should issue only upon notice to the tenant and on application to this court*
The final order should be reversed upon the law, with $30 costs to the landlord, and final order granted, directing the issuance of warrant.
MacCrate, Steinbrink and Fennelly, JJ., concur.
Order reversed, etc.